DETAILED ACTION
This is the second Office action of Application No. 16/675,076 in response to the amendment filed on June 9, 2021. Claims 1-9 are pending. By the amendment, claims 1 and 9 have been amended.
	
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 6/9/2021, with respect to the 35 U.S.C. 102 rejections using Hayashi (US Patent Publication 20190293151) have been fully considered and are persuasive.  More particularly, the amendment of the “integrally formed” for the respective gear and the respective sleeve combined with the limitation of selective engagement with the respective connection gear is well-taken.  The 35 U.S.C. 102 rejection to the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a complex synchronizer comprising: a first gear having integrally formed with a first sleeve, which is rotatably mounted on the shaft and selectively engages with the first connection gear by sliding along the shaft; a second gear having integrally formed with a second sleeve, which is rotatably mounted on the shaft and selectively engages with the second connection gear by sliding along the shaft, in combination with the other elements required by the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.W. /Examiner, Art Unit 3655  


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655